Citation Nr: 0616757	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
10 percent for hypothyroidism.

3.  Entitlement to an initial disability rating greater than 
10 percent for esophagitis.

4.  Entitlement to an initial compensable disability rating 
for hemorrhoids.     


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
2002.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).
 
The veteran's appeal originally included the issues of 
service connection for anxiety and allergic rhinitis.  The RO 
resolved those issues in the veteran's favor in an April 2004 
rating decision.  Therefore, these matters are not currently 
before the Board.  

In addition, the appeal also included the issues of service 
connection for a low back disorder and ulcer.  However, the 
veteran's June 2004 substantive appeal specifically 
identified the issues he wished to appeal, which did not 
include low back disorder and ulcer.  See 38 C.F.R. § 20.202 
(2005) (if the statement of the case addresses several 
issues, the substantive appeal must indicate that the appeal 
is being perfected as to all issues or must specifically 
identify the issue(s) being appealed).  The Board 
acknowledges that in a subsequent VA Form 9, Appeal to Board 
of Veterans' Appeals, the veteran checked the box indicating 
that he wished to appeal all of the issues listed in the 
statement of the case.  However, the RO received that 
document in July 2004, more than 60 days after the issuance 
of the statement of the case, such that it is not timely.  
38 C.F.R. § 20.302(b).  Therefore, the issues properly before 
the Board are as listed above.    
   
Finally, the Board notes that the April 2004 statement of the 
case indicates that the veteran's service-connected 
hypothyroidism is evaluated as noncompensable (zero percent 
disabling).  However, the February 2002 rating decision 
awards a 
10 percent rating for that disability.  There is no 
indication in the claims folder that the RO has reduced that 
evaluation or has properly determined that the evaluation was 
erroneous.  Therefore, the Board has listed the disability 
rating for hypothyroidism, above, as 10 percent.    
 
The issues of increased initial disability ratings for 
hypothyroidism, esophagitis, and hemorrhoids are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The veteran is not currently diagnosed as having PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Special provisions 
apply if the veteran engaged in combat with the enemy, was a 
prisoner-of-war, or alleges in-service personal assault.  
38 C.F.R. § 3.304(f) (1) - (3).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  

In this case, the veteran alleges that he incurred PTSD as a 
result of harassment in service from the representatives of 
the Army Recruiting Command.  The veteran's DD Form 214 shows 
a military occupational specialty of Recruiter/Retention Non-
Commissioned Officer.  

The Board finds that service connection for PTSD must be 
denied.  Specifically, the veteran is not currently diagnosed 
as having PTSD.  Available service medical records reflect 
treatment for occupational problem, but no diagnosis or 
treatment of PTSD.  The January 2002 VA psychiatric examiner 
specifically found that the veteran did not meet the 
diagnostic criteria for PTSD.  Service connection may not be 
established when there is no current disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran, as a 
lay person, is not competent to offer an opinion as to any 
psychiatric diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, absent competent 
evidence of a current diagnosis of PTSD, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).   
   
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in February 2004, as 
well as information provided in the February 2002 rating 
decision and April 2004 statement of the case, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  See 38 C.F.R. § 
3.159.  

The Board observes that the February 2004 notice letter did 
not precede the rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, the RO 
provided the veteran an opportunity to respond to the notice 
letter and readjudicated the claim thereafter by way of the 
statement of the case.  Therefore, any defect as to timing of 
the notice has been cured.  

The Board also notes that the February 2004 notice letter 
does not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, that letter does explain to the veteran the types of 
evidence he should submit in support of his appeal, asks him 
to provide any service medical records in his possession, and 
advises him of the types of assistance it will provide to 
him.  The Board is satisfied that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim such that any defect in notice is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, the veteran has not shown or 
alleged any prejudice resulting from the timing or content of 
the notice in question.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra.  In that regard, as 
the Board has concluded that the preponderance of the 
evidence is against the veteran's for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

With respect to the duty to assist, the RO has secured 
partial service medical records and relevant medical 
examinations.  The veteran provided private medical evidence 
in conjunction with his claim.  He has not identified any VA 
medical treatment or authorized VA to obtain any additional 
private medical evidence.  

With respect to service medical records, the Board observes 
that the RO has made several requests for complete records 
without success.  Generally, VA is required to obtain the 
veteran's service medical records.  38 U.S.C.A. § 5103A(c).  
Where service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings.  See O'Hare 
vs. Derwinski, 1 Vet. App. 365 (1991).  As discussed above, 
the available service medical records, which date from 1999 
through the veteran's separation, do not reflect diagnosis of 
or treatment for PTSD.  Even if prior records did show PTSD, 
the current psychiatric evaluation specifically rejects a 
diagnosis of PTSD, which is the basis for the denial.  
Therefore, remanding the case for the RO to make further 
attempts to secure complete service medical records would not 
result in any benefit to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As there is no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran appealed the initial disability ratings assigned 
for his service-connected hypothyroidism, esophagitis, and 
hemorrhoids.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  The Board finds that a remand is required to 
secure current evidence of the veteran's disability status. 

Review of the record reveals that the veteran underwent his 
sole VA examination for these disabilities in January 2002, 
more than four years ago.  When the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

In addition, the examination report indicates that the 
veteran receives ongoing treatment for his disabilities.  The 
only medical records in the claims folder, other than the VA 
examination, are dated through November 2001.  VA is required 
to make reasonable efforts to obtain relevant records, 
including private records, that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify any VA or private medical 
provider who has treated him for his 
service-connected hypothyroidism, 
esophagitis, or hemorrhoids since November 
2001.  For any private providers, ask the 
veteran to submit or authorize VA to 
obtain those records.  Secure any records 
of VA treatment identified.  Secure any 
private medical records for which the 
veteran completes an authorization.

2.  Arrange for the veteran to be 
scheduled for appropriate examination(s) 
to determine the current severity of his 
service-connected hypothyroidism, 
esophagitis, and hemorrhoids.  The 
examination(s) should follow all 
appropriate AMIE protocols.  

3.  Ensure proper completion of the above 
development then readjudicate the issues 
on appeal.  If the disposition of any 
claims remains unfavorable, furnish the 
veteran a supplemental statement of the 
case and afford the applicable opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


